DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 03/09/2021 are entered.  Claims 12 and 29 are amended to incorporate claimed features previously indicated allowable in previously objected claim 16.  Rejections of claims 12-15, 17 and 29-30 are withdrawn.  Claims 1 and 18 are amended to include claimed features of previously presented claims 2 and 19.  Previous grounds of rejections are maintained on these claims.  The amendments change the scopes of claims 3-6, 9-11, 18-23 and 26-28.  New grounds of rejections based on previously cited references are applied to the amended claims.

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 18, the applicant argues that previously cited references do not disclose the claimed features of “wherein the signal boost message is configured to request the SCell to transmit a range-extended second reference signal using a second beam having a higher gain than the one or more first beams”.  The applicant points out that although previously cited reference, D3 (Sony: “Summary of SRS”, 3GPP DRAFT; R1-1714941), discloses power boosting to improve coverage.  The applicant enlarge its coverage area by decreasing the antenna tilt, increasing the beam pattern and/or increasing the transmit power gain”.  It is noted that Liang is not currently relied upon for the rejections of claims and is only included to clarify what is meant by the previous grounds of rejections based on Van der Velde, Zhang, Charbit and D3.
And in order to expedite prosecution, another set of rejection is included below based on a new reference, Simonsson (US 2020/0220604), which teaches the use of a “high-gain beamforming with narrow beams” in order to increase coverage and throughput (paragraph [0004]).  This rejection is included to show that even if the claimed “gain” is directed towards a “beamforming gain”, as presented in the applicant’s argument, the currently presented claims may still be rejected under 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-11, 18 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Velde (US 2016/0338039) in views of Zhang (US 2017/0195033), Charbit (WO2014/029095 A1, included in the IDS filed on 07/09/2019) and D3 (Sony: “Summary of SRS”, 3GPP DRAFT; R1-1714941; included with the IDS filed on 07/09/2019).
	Van der Velde discloses the following features.
	Regarding claims 1 and 18, an apparatus/method for wireless communication (see MeNB 104 in Fig. 3a) using carrier aggregation (see “carrier aggregation” recited in 
	Regarding claims 11 and 28, the step to receive, via the communication interface, a second measurement report from the UE in a layer 1 or layer 3 report (see RRM report 313 in Fig. 3a using RRC connection, wherein RRC is a layer 3 protocol), indicating a quality of a range-extended second reference signal of the SCell (see Charbit paragraph [0028], which shows “the RRM measurements by UE on the SCells” that suggests that channel quality is measured and reported on the SCells).
	Van Der Velde does not disclose the following features: regarding claims 1 and 18, determine that the UE is potentially located in a coverage area of the SCell (not explicitly disclosed in Van Der Velde); configuring the UE to measure a second reference signal transmitted by the SCell for initial beam selection using one or more first beams; and transmit, to the SCell, a signal boost message for triggering the SCell to extend a range of the second reference signal from a first range to a second range, in response to determining that the quality of the second reference signal is less than a predetermined quality; wherein the signal boost message is configured to request the SCell to transmit a range-extended second reference signal using a second beam having a higher gain than the one or more first beam;  regarding claims 9 and 26, wherein the processor and the memory are further configured to determine that the UE is potentially located in the coverage area of the SCell when the first measurement report indicates that the quality of the first reference signal is above a predetermined threshold (Van der Velde suggests this in paragraph [0013] and [0083], but does not 
	Zhang discloses the following features.
	Regarding claims 1 and 18, determine that the UE is potentially located in a coverage area of the SCell based on the quality of the first reference signal (see paragraph [0116]: “The master base station determines, according to the first measurement report of the UE, that the UE enters a coverage area of the millimeter-wave base station and that one or more cells corresponding to a millimeter-wave frequency can be configured for the UE as one or more secondary cells (SCell for short)”); configuring the UE to measure a second reference signal transmitted by the SCell for initial beam selection using one or more first beams (see paragraph [0120]: ‘The master base station sends a request message to the millimeter-wave base station or a base station controller, to request to configure the millimeter-wave base station for the UE as an SCell”; see paragraph [0144]: “the terminal may determine first beam index information…specified by the master base station…to communicate with the millimeter-wave base station”; and see paragraphs [0145]-[0148]: “the master base station…specifies one or more pieces of beam index information in the at least one piece of beam index information…the at least one piece of beam index information includes second beam index information...perform RRM measurement according to a beam corresponding to the second beam index information, to obtain a first measurement result, where the first measurement result includes reference signal received power (RSRP) and/or reference signal received quality (RSRQ)”).

Regarding claims 10 and 27, discloses wherein the second reference signal of the SCell comprises at least one of a CSI-RS or a SSB (see Zhang paragraph [0122], which shows that the millimeter-wave base stations having multiple CSI-RS port configurations; also see Charbit paragraph [0028], which shows “the RRM measurements by UE on the SCells” that suggests the CSI-RS in the SCell is measured).
	Charbit discloses the following features.
Regarding claims 1 and 18, one of the problem to be solved by the present invention may therefore be regarded as how to provide coverage to cell-edge UEs.
	With regard to the solution to this problem, Charbit discloses the following features.
	Regarding claims 1 and 18, transmit, to the SCell, a signal boost message for triggering the SCell to extend a range of the second reference signal from a first range to a second range, in response to determining that a quality of the second reference 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Van der Velde using features, as taught by Zhang and Charbit, in order to determine the beam to be used for communication with the base station (see paragraph [0145] of Zhang) and to increase total capacity by serving more UEs without inter-SCell downlink interference (see paragraph [0017] of Charbit).
Regarding claims 1 and 18, Van der Velde, Zhang and Charbit do not disclose that wherein the signal boost message is configured to request the SCell to transmit a range-extended second reference signal using a second beam having a higher gain than the one or more first beams.
However, Zhang is directed towards beam based communications and Charbit discloses expanding SCell coverage using corresponding cell specific power offsets (paragraph [0023], [0026] and Fig. 2).  Alternatively, power boosting to enhance range of reference signals is a procedure commonly applied by the person skilled in the art of beamforming, known by 3GPP standardization documentation such as D3 (section 2 pages 2-3 “Coverage issue”, wherein the beam with boosted power must have a higher gain than the beam before being power-boosted).

s 3, 5, 6, 20, 22-23 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Velde, Zhang, Charbit and D3 as applied to claims 1, 12 and 18 above, and further in view of Takeda (US 2018/0310281).
Van der Velde, Zhang, Charbit and D3 disclose the features as shown above.
Van der Velde does not disclose the following features: regarding claims 3 and 20, wherein the signal boost message is configured to request the SCell to repeat a range-extended second reference signal using a same beam or different beams; regarding claims 5 and 22, transmit, via the communication interface, a reference signal configuration message configured to inform the UE of a repetition configuration for repeating the range-extended second reference signal and a measurement metric of the range-extended second reference signal; regarding claims 6 and 23, wherein the repetition configuration comprises at least one of: a repetition number of the range-extended second reference signal; a time location for each repetition of the range-extended second reference signal; a frequency location for each repetition of the range-extended second reference signal; regarding claims 31-32, wherein the signal boost message is configured to request the SCell to repeat the range-extended second reference signal using the one or more first beams.
Regarding claims 3, 20 and 31-32, Charbit, as shown above, does disclose using the signal boost message to configure the SCell.
 Takeda discloses the following features.
Regarding claims 3 and 20,  the method to repeat a range-extended reference signal using the second beam or the one or more first beams (see paragraph [0014], which describes the use of “repeatedly-transmitted signals of resources to secure an 
Regarding claims 5 and 22, transmit, via the communication interface, a reference signal configuration message configured to inform the UE of a repetition configuration for repeating the range-extended second reference signal and a measurement metric of the range-extended second reference signal (see step S11 in Fig. 5, wherein the eNB transmits the information indicating repetition transmission method to the UE, wherein the information include “the number of times signals of the DCI-mapped resource units are repeatedly transmitted (the number of repetitions of signals of DCI-mapped resource units)… or a parameter to be inserted in a predetermined formula used to identify a subframe number and/or a radio frame number) indicating a subframe location at which the transmission of a physical downlink control channel is started” recited in paragraph [0052], wherein the number of repetitions is considered as a repetition configuration and the parameter used to identify a subframe number is considered as a measurement metric of the reference signal).
Regarding claims 6 and 23, wherein the repetition configuration comprises at least one of: a repetition number of the range-extended second reference signal; a time location for each repetition of the range-extended second reference signal; a frequency location for each repetition of the range-extended second reference signal (see step S11 in Fig. 5, wherein the eNB transmits the information indicating repetition 
Regarding claims 31-32, wherein the signal boost message is configured to request the SCell to repeat the range-extended second reference signal using the one or more first beams (see paragraph [0014], which describes the use of “repeatedly-transmitted signals of resources to secure an SNR of a reference signal sufficient for channel estimation and thereby achieve a coverage expansion”; which suggests that reference signal is repeated for coverage expansion; Zhang and Charbit as shown above disclose the transmission using beams; therefore the repeated transmission of reference signals may also be transmitted using beams, which may be the same beam (claimed first beams) or different beams).
It would have been obvious to modify the system of Van der Velde, Zhang, Charbit and D3 using features, as taught by Takeda, in order to achieve coverage expansion (see paragraph [0014] of Takeda).

Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Zhang, Charbit, D3 and Takeda as applied to claims 3 and 20 above, and further in view of Jeon (US 2019/0069258).

Van der Velde, Zhang, Charbit, D3 and Takeda do not disclose the following features: regarding claims 4 and 21, wherein the different beams comprise a plurality of beams that are quasi-collocated with a reference beam.
Jeon discloses the following features.
Regarding claims 4 and 21, wherein the different beams comprise a plurality of beams that are quasi-collocated with a reference beam (see “a gNB may repeat a transmission of PSS/SSS/PBCH using different Tx beams, e.g. Tx beam sweeping, to provide a DL coverage for supporting cell selection/reselection and initial access procedures” in paragraph [0219]; and “gNB configures a plurality of DL reference signals, e.g. SS blocks” recited in paragraph [0264], wherein SS blocks are transmitted in the PSS/SSS and are considered as reference signals; and since the gNB repeats the transmission using different Tx beams, the different Tx beams must be quasi-collocated as the Tx beams are transmitted by the same gNB).
It would have been obvious to modify the system of Van der Velde, Zhang, Charbit, D3 and Takeda using features, as taught by Jeon, in order to provide a DL coverage for supporting cell selection/reselection and initial access procedures (see paragraph [0219] of Jeon).





Claims 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Velde (US 2016/0338039) in views of Zhang (US 2017/0195033), Charbit (WO2014/029095 A1, included in the IDS filed on 07/09/2019) and Simonsson (US 2020/0220604).
	Van der Velde discloses the following features.
	Regarding claims 1 and 18, an apparatus/method for wireless communication (see MeNB 104 in Fig. 3a) using carrier aggregation (see “carrier aggregation” recited in paragraph [0007]) in a wireless communication network comprising a PCell and a SCell (see “PCell” and SCell” recited in paragraph [0017]), the apparatus comprising: a communication interface configured for wireless communication; a memory; and a processor operatively coupled to the communication interface and the memory (see eNB shown in Fig. 15), wherein the processor and the memory are configured to: transmit, via the communication interface, a first reference signal of the PCell (see “measurement configuration provided by the MeNB 104 in step 301…PCell of the UE” recited in paragraph [0075]); receive, via the communication interface, a first measurement report from a UE, indicating a quality of the first reference signal (see “The UE 108 performs RRM measurements at least one of Reference Signal Received Power (RSRP) and Received Signal Received Quality (RSRQ) for plurality of frequencies, which have been configured at the UE 108 based on the measurement configuration provided by the MeNB 104 in step 301. The MeNB 104 receives the RRM measurements for a plurality of frequencies from the UE 108 at step 302” recited in 
	Van Der Velde does not disclose the following features: regarding claims 1 and 18, determine that the UE is potentially located in a coverage area of the SCell (not explicitly disclosed in Van Der Velde); configuring the UE to measure a second reference signal transmitted by the SCell for initial beam selection using one or more first beams; and transmit, to the SCell, a signal boost message for triggering the SCell to extend a range of the second reference signal from a first range to a second range, in response to determining that the quality of the second reference signal is less than a predetermined quality; wherein the signal boost message is configured to request the SCell to transmit a range-extended second reference signal using a second beam having a higher gain than the one or more first beam.
	Zhang discloses the following features.

	Charbit discloses the following features.
Regarding claims 1 and 18, one of the problem to be solved by the present invention may therefore be regarded as how to provide coverage to cell-edge UEs.

	Regarding claims 1 and 18, transmit, to the SCell, a signal boost message for triggering the SCell to extend a range of the second reference signal from a first range to a second range, in response to determining that a quality of the second reference signal is less than a predetermined quality (see the abstract, paragraphs [0018], [0022], [0026], [0031] and Fig. 2, which shows a method of expanding the coverage area of an SCell after the received measurement reports).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Van der Velde using features, as taught by Zhang and Charbit, in order to determine the beam to be used for communication with the base station (see paragraph [0145] of Zhang) and to increase total capacity by serving more UEs without inter-SCell downlink interference (see paragraph [0017] of Charbit).
Regarding claims 1 and 18, Van der Velde, Zhang and Charbit do not disclose that wherein the signal boost message is configured to request the SCell to transmit a range-extended second reference signal using a second beam having a higher gain than the one or more first beams.
Simonsson discloses the following features.
	Regarding claims 1 and 18, wherein the signal boost message (Charbit as shown above discloses the use of a signal boost message for increasing coverage) is configured to request the SCell to transmit a range-extended second reference signal using a second beam having a higher gain than the one or more first beams (see “At high-gain beamforming with narrow beams could be used due to more challenging radio propagation properties than at lower frequency bands. Each beam will only be optimal within a small area and the link budget outside the optimal beam will deteriorate quickly. Hence, frequent and fast beam switching is needed to maintain high performance. This is hereinafter referred to as beam management. One purpose of so-called beam management is thus for the network node to keep track of its served terminal devices with narrow beams (as used at the TRP of the network node and/or at the terminal devices) in order to increase coverage and throughput”, which shows that a high beamforming gain narrow beam may be used in order to increase coverage and throughput).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to further modify the system of Van der Velde, Zhang and Charbit using features, as taught by Simonsson, in order to increase coverage and throughput while maintaining high performance (see paragraph [0004] of Simonsson).

Allowable Subject Matter
Claims 12-15, 17 and 29-30 allowed.
Claims 7-8 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JUTAI KAO/Primary Examiner, Art Unit 2473